FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): o THIS REPORT ON FORM6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO ROYAL BANK OF CANADA’S REGISTRATION STATEMENT ON FORMF-3 (FILE NO.333-171806) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. Exhibits are filed herewith in connection with the issuance of the following Senior Global Medium-Term Notes, Series E (collectively, the “Notes”) by Royal Bank of Canada (the “Bank”) on or following the date of this report on Form 6-K, pursuant to the Bank’s shelf registration statement on Form F-3 (File No. 333-171806): Name of Security Date of Pricing Supplement Date of Settlement of Security Principal Amount Reverse Convertible Notes Linked to the iShares Silver Trust September 7, 2011 September 13, 2011 EXHIBITS Exhibit Description of Exhibit Opinion of Norton Rose OR LLP, Canadian counsel for the Bank, as to certain matters under Canadian, Ontario and Quebec law. Opinion of Morrison & Foerster LLP, as to the validity of the Notes under New York law. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ Donald Dye Name: Title: Donald Dye Authorized Officer Date: September 13, 2011 ROYAL BANK OF CANADA By: /s/ John Matthews Name: Title: John Matthews Authorized Officer Date: September 13, 2011
